Citation Nr: 1201148	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  07-31 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disorder of the liver, to include cirrhosis, to include carcinoma, to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for a disorder of the thyroid gland, to include as manifested by hypothyroidism, to include as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or liver disease.  

4.  Entitlement to service connection for an eye disorder, to include bilateral cataracts, to include as secondary to service-connected diabetes mellitus.  

5.  Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus.  

6.  Entitlement to an initial rating in excess of 10 percent for diabetic neuropathy of the right lower extremity.  

7.  Entitlement to an initial rating in excess of 10 percent for diabetic neuropathy of the left lower extremity.  

8.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from March 1955 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from January 2007 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The January 2007 decision granted service connection for diabetes mellitus, rated 20 percent disabling, and right and left lower extremities, rated 10 percent disabling each.  Service connection was denied for hypertension, hypothyroidism, retinopathy, and liver cirrhosis with portal hypertension.  This decision also denied service connection for bilateral hearing loss and tinnitus; later decisions during the processing of the appeals granted entitlement to these benefits.

The April 2010 decision granted an increased 10 percent evaluation for bilateral hearing loss, effective from January 8, 2010.  This is a separate claim for increased evaluation, and does not relate to the initial grant of service connection.

The Veteran appeared at a May 2011 personal hearing held before the undersigned at the RO.  A transcript is of record.  

The issues have been recharacterized to better reflect the evidence of record, the allegations of the Veteran, and the applicable legal precedent.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service Connection-Liver Disease

The Veteran in this case has received a liver transplant for variously diagnosed diseases of his liver.  Transplantation surgery was performed in 2006 at Baylor University Medical Center, with surgical notes indicating that the Veteran was at end-stage liver disease at the time of his surgery.  The Veteran had been diagnosed with Laennec's cirrhosis, otherwise known as alcoholic cirrhosis, and also had a co-morbid diagnosis of carcinoma of the liver.  Transplant surgery was successful, although the Veteran has had consultations for complications of the surgery in the years subsequent.  

The Veteran contends, essentially, that his diabetes played some role in the initial development of liver disease, be it his cirrhosis or his carcinoma.  In support of his contention he has forwarded several letters from Baylor University medical personnel who were involved in his transplant.  A letter dated in June 2006 indicates that the Veteran's liver disease was of unknown origin, although there is indication that the Veteran consumed as much as 42 beers per week prior to his diagnosis with cirrhosis.  Despite this, the Veteran's transplant hepatologist offered a potentially supportive opinion in April 2008, which indicated that while the Veteran did have a history of alcohol usage, that he had been, as far as she knew, abstinent from alcohol consumption since consultation for treatment of his liver condition.  Moreover, the examiner stated that the Veteran was in need of medical therapy for his diabetes when he began consultation with her, and that diabetes was "a well-recognized reason" for cirrhosis.  The hepatologist reiterated that she was aware of the history of alcohol intake; however, she stated that "it is at least as likely as not that [the Veteran's] cirrhosis could have been caused by hepatitic steatosis caused by his diabetes mellitus."  (Emphasis added.)

The Veteran was afforded a general internal medicine examination in July 2008 to evaluate his liver disease and any potential impact diabetes might have had in the onset or aggravation of the condition.  The examiner noted the surgical history and stated that he had reviewed the April 2008 hepatologist's letter.  Confusingly, the examiner stated that his review of "medical literature" indicated that a confirmation of the hepatologist's conclusion was in order; however, the doctor stated that such a confirmation would be that cirrhosis is not known to be caused by diabetes.  As the 2008 opinion, while not utilizing completely unequivocal language, is supportive of the contended causal relationship, the VA opinion is contradictory and not particularly useful.  There is another VA medical opinion of record, dated in November 2010, which states that the Veteran's history of alcohol consumption is responsible for his liver disease.  It is unclear as to if the Veteran was examined by the physician's assistant (PA) who authored the opinion, and the basis for the conclusion was that pathology reports indicate a history of heavy alcohol consumption.   There is no other reasoning associated with this opinion, and it is short and conclusory in its assessment.  Moreover, as regards both the 2008 and 2010 VA opinions, no mention is ever made of a potential aggravating relationship between service-connected diabetes and current liver disease, to include the need for liver transplant as due to cirrhosis and carcinoma.  

The Veteran has contended that his alcohol consumption has been misrepresented throughout the appeals process, and that he did drink while in the service, although not to the extent so as to be categorized as heavy.  In support of his contentions, he has put forth that he had over twenty years of active service in the United States Air Force without disciplinary problems, and that he has never been in treatment for alcoholism or had resultant legal problems (DWI, etc.).  The VA examiner in 2008 determined that the Veteran's telling of his alcohol consumption was credible in his consultation with the Veteran.  Regardless of whether the Veteran drank socially or was dependent on alcohol, some level of alcohol consumption has been noted both by private and VA examiners.  The Veteran's private hepatologist, operating on Baylor University's assessment of as much as a 42 beer per week usage history, stated that despite alcohol consumption, that diabetes could be responsible for the development of liver disease.  As noted, there is no opinion of record which discusses a potential aggravating relationship, and thus further clarification is needed before a final opinion could be reached.  

Indeed, a specialist in gastrointestinal medicine should examine the Veteran and conduct a thorough review of the extensive treatment history for liver disease, to include cirrhosis and carcinoma.  The examiner should clarify the assessment made in 2008 by the Baylor hepatologist (which indicates a possible linkage between diabetes and cirrhosis), and should determine if it is at least as likely as not that any disease of the liver, inclusive of cirrhosis and carcinoma, was either caused or aggravated beyond the natural course of the disease process by service-connected diabetes mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, the private doctor should be asked to clarify her opinion under the appropriate legal standard, and to provide additional rationale for such opinion.  Savage v. Shinseki, 24 Vet. App. 259 (2011).


Service Connection-Eye Disorder/Hypertensive Disease/Hypothyroidism

The Veteran claims that he has chronic disorders of the bilateral eyes, a disorder manifested by hypothyroidism, and that he experiences a form of hypertensive disease.  He alleges, essentially, that these claimed conditions were caused or aggravated beyond the natural course of the disease process by service-connected diabetes.  Further development is required before a final adjudication can be made on these matters.  

With regard to the RO's action on these claims, the Board notes that it was determined that the Veteran did not experience the claimed eye and hypertensive conditions, and that as no current disability was present in the asserted anatomical regions, service connection could not be granted.  The RO determined that the evidence indicated that hypothyroidism was not caused by diabetes.  

With regard to hypertension, it is noted that while the Veteran has not had blood pressure readings that would indicate hypertensive vascular disease for VA purposes, clinical notes made in concert with his liver treatment have indicated that some form of hypertension is present in the Veteran.  Most significantly, the July 2008 VA examination assessed the Veteran as having portal hypertension.  He took medication for such, and no examiner addressed whether this masked essential hypertension.  There is some form of hypertensive disease present, and no opinion yet exists as to if the condition is separate and distinct from the liver, or was caused or aggravated by service-connected diabetes.  Additionally, more than four years has passed since the most recent examination on this condition, and medical records are spotty regarding current blood pressure readings.  Accordingly, before an adjudication can be made on this matter, such an opinion must be of record.  See McLendon at 79.  

With regard to the eyes, the Veteran has not been found to experience diabetic retinopathy; however, there is a chronic condition present in the bilateral eyes.  Specifically, in a July 2007 VA examination, the Veteran was assessed as having bilateral cataracts of a mild nature.  Essentially, the Veteran complains that he is unable to focus his vision, and with this diagnosis, the record does indeed establish that a chronic disability capable of service connection is present.  No opinion is of record addressing etiology, and thus the claim must be remanded so that a VA ophthalmologist can determine if it is at least as likely as not that diabetes mellitus caused or aggravated an eye disorder, to include bilateral cataracts.  See McLendon at 79.  

Regarding the thyroid, the Veteran has been assessed as having clinically significant hypothyroidism for several years.  A VA examination report, dated in August 2006, confirmed that hypothyroidism is present.  The Veteran alleges that this condition has been caused or aggravated by diabetes mellitus, and the RO's initial denial focused on there being no indications of onset of the disorder within the first post-service year.  Indeed, the record does document the first findings of hypothyroidism to be around November 2000; however, as of yet, no opinion exists on whether this condition was caused or aggravated beyond the natural progression of the disease process by service-connected diabetes.  As this is the case, the claim must be remanded for an appropriate medical examination in accordance with jurisprudential precedent.  See McLendon at 79.  

Evaluation-Diabetes/Lower Extremities/Bilateral Hearing Loss

The Veteran contends that his service-connected diabetes, neuropathy in the bilateral extremities, and bilateral hearing loss are more severe than what is contemplated in the currently assigned ratings.  The Board notes that the Veteran is in receipt of a 20% evaluation for his diabetes, 10% evaluations for the right and left extremities, and, in a staged rating, a noncompensable evaluation for hearing loss from February 8, 2006 to January 7, 2010, and a 10 percent evaluation from January 8, 2010 to the present.  

The Veteran was last examined by VA for his diabetes in July 2008, with the last neurological assessment having been afforded in January 2008.  This is almost four years ago, and the Board is not satisfied that the findings of these rather dated examinations represent the most accurate depiction of the disability picture.  Indeed, subsequent to the most recent examination, the Veteran continued to submit documents alleging that VA's determination on the severity of these conditions was not correct.  Although the date of an examination is not, in and of itself, necessarily a reason to remand for current findings, in claims for an increase in rating, it is necessary to obtain the most accurate assessment of the disability picture.  The Veteran has not specifically offered testimony on these conditions at RO and Travel Board hearings; however, given the relatively dated nature of the most recent findings, the Board is of an opinion that new, comprehensive VA examinations should be afforded to address the severity of diabetes and bilateral lower extremity neuropathies.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

With regard to hearing loss, the Veteran has been afforded a more recent VA examination in February 2010.  At his Travel Board hearing, however, the Veteran indicated that he was not satisfied with the results of that test, and complained that he was unable to understand instructions during his assessment.  Essentially, the Veteran contends that the results of this examination have been used in concert with his fittings for hearing aids, and that his hearing aids are not providing adequate amplification due to, in his view, a lack of a complete understanding of the severity of the hearing loss.  The Veteran requested that a new examination be afforded which takes into consideration his deteriorating hearing acuity (as reflected in his belief that his hearing aids no longer provide adequate amplification.  Given that the Board wishes to ensure that the most accurate representation of the hearing loss disability is present in the record, a new examination should be afforded to address the severity of the service-connected condition.  See Green at 121.  

Accordingly, the case is REMANDED for the following action:

1.  With any required assistance from the Veteran, contact Dr. Natalie G. Murray and request that she clarify her April 2008 medical opinion.  She should be asked to state whether it is at least as likely as not (50/50 probability) that diabetes mellitus caused or aggravated his liver cirrhosis.  Her prior statement that diabetes as likely as not could have contributed is unclear with regard to the applicable legal standard.

She should be asked to cite with specificity her authorities for her assertions.

2.  After completing the above, schedule the Veteran for comprehensive VA examinations with the appropriate specialists to determine the following:

a) Is it as least as likely as not (50 percent probability or greater) that the Veteran's liver disease, to include cirrhosis and carcinoma, was either caused or aggravated beyond the natural course of the disease process by service-connected diabetes mellitus.  The examiner should specifically reference the 2008 hepatologist's opinion indicating a potential relationship, specifically as relates to the impact that diabetes had on the hepatic steatosis present in the Veteran.  If alcohol consumption is solely responsible for causing and/or aggravating the disability picture present in the Veteran's liver, such a statement should be clear.  

b) Is it as least as likely as not that the Veteran's thyroid condition, to include as manifested by hypothyroidism, was caused or aggravated beyond the natural course of the disease process by service-connected diabetes mellitus? 

c) Is it as least as likely as not that a chronic bilateral eye disorder, to include cataracts, was caused or aggravated beyond the natural course of the disease process by service-connected diabetes mellitus. 

d) Is a diagnosis of any hypertensive disease, other than  portal hypertension, currently diagnosed, and if so was such was caused or aggravated beyond the natural progression of the disease process by service-connected diabetes mellitus?  Additionally, is it at least as likely as not that the Veteran's liver disease, to include carcinoma and cirrhosis, caused or aggravated any hypertensive disease.  

e)  What is the current level of severity of the Veteran's service-connected diabetes mellitus?  

f) What is the current level of severity of the Veteran's service-connected bilateral lower extremity diabetic neuropathies?  

g) What is the current level of severity of the Veteran's service-connected bilateral hearing loss?  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3) Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


